Per Curiam.
The evidence in the case appears to be not substantially different from that given on the former trial and passed upon by the general term. 15 2$f. Y. Supp. 455. There was some additional testimony given on the last trial, but none materially changing the facts as they appeared in the-case submitted to the general term, as such facts are stated in the prevailing opinion. That the man who watched the store had a key, as shown on the-last trial, does not sufficiently change the facts as to justify a reversal of the judgment. There is no evidence that plaintiff was excluded from the premises. We think that Justice Fubsman, at circuit, was correct in deeming that he was bound by the holding of the general term to grant the motion for a nonsuit, and that there should be an affirmance of the judgment, with, costs.